Citation Nr: 0420389	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-02 907A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a lower back disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for chronic headaches.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for a right knee disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to a compensable evaluation for tinea 
versicolour of back, chest, and arms.

9.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975, and from February 1976 to February 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July and August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia.

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for GERD in the July 2002 
rating decision and assigned a 10 percent evaluation.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for the 
veteran's service-connected GERD from the time period 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson, supra.

Entitlement to service connection for a lower back 
disability, chronic headaches, and a right knee disability 
was denied in an July 1994 rating decision.  In July 2000, 
the veteran requested higher ratings for the following 
conditions:  hypertension, lower back pain, a skin condition, 
headaches, and right knee pain.  He further requested to 
establish service connection for PTSD and chronic neck pain, 
as new disabilities.

In August 2000, the veteran's claims folder was transferred 
to the VA Regional Office in Winston-Salem, North Carolina.  

In September 2000, the Winston-Salem, North Carolina Regional 
Office responded that claims for lower back and right knee 
disabilities, and chronic headaches had been previously 
denied in the July 1994 rating decision and that he needed to 
submit new and material evidence to reopen the claims.  The 
veteran responded in a letter received in February 2001 that 
he had submitted a notice of disagreement within the year 
following the July 1994 rating decision.

The veteran has, in essence, filed a notice of disagreement 
to the issue of timeliness of a notice of disagreement to the 
July 1994 rating decision.  Accordingly, the issues of new 
and material evidence to reopen the previously denied claims 
for a lower back and right knee disabilities, and chronic 
headaches cannot be decided, and are remanded, below, for 
appropriate clarification and development.

Subsequently, the veteran's claims folder was returned to the 
VA Regional Office (RO) located in Jackson, Mississippi.  In 
an October 2003 statement and in testimony in a hearing held 
the same month before a hearing officer sitting at the RO the 
veteran appeared to indicate that he wished to claim service 
connection for a hiatal hernia disability.  The RO should 
clarify whether or not the veteran wishes to make this claim.  
The matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the May and July 2002 VA examinations do not provide 
an adequate basis upon which to adjudicate the veteran's 
claims.  The reports do not reflect that the examiners 
reviewed the entire claims file, to include the veteran's 
service medical records.  Of particular importance is the 
veteran's service as a parachutist.  Available service 
personnel records reflect that he has his parachutist badge, 
and the veteran testified before a local hearing officer at 
the RO in October 2003 that he last received jump pay in 
1992.  The Board notes that a Persian Gulf War examination 
report dated in August and September 1999 reflects findings 
of possible degenerative disease in the left shoulder with 
pain extending into the neck.  The same report also documents 
stressors and referral to mental health for depression, 
insomnia, and difficulty concentrating.  Notwithstanding, 
even if it could be determined that the examiner did review 
the claims file in conjunction with examining the veteran, 
the files at the time did not include the majority of VA 
treatment records that were associated with the claims file 
subsequent to the veteran's examinations.  For example, the 
July 2002 VA examination report shows that the veteran's skin 
condition is asymptomatic, but VA treatment records dated in 
March 2003 reflect hyperpigmented colour on the veteran's 
back and shoulders.

Second, it does not appear that the RO has obtained all 
treatment records of which it has been notified.  In October 
2003, the veteran provided the RO a statement and supporting 
documents.  Among these documents are an undated list of 
prescribed medications the veteran is taking and a letter 
from his private treating physician, Thomas P. Forks. D.O., 
of the West Jackson Family Medical Center.  These documents 
reflect private treatment for hypertension, depression, and 
arthritis.  In addition, he testified in October 2003 before 
a hearing officer at the RO that his health care providers 
had difficulty controlling his high blood pressure and that 
his medication had had to be changed four to five times 
before achieving control.  He further testified that his 
private treating physician indicated he had arthritis of the 
neck and shoulder.

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature and extent of the veteran's claimed neck, left 
shoulder, and psychiatric disabilities, and his service 
connected GERD, tinea versicolour, and hypertension, in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

Third, as noted above, in the introduction, the veteran has 
filed a notice of disagreement with the RO's September 2000 
letter notifying him that he did not timely appeal the July 
1994 rating decision in which service connection for a lower 
back disability, chronic headaches, and a right knee 
disability was denied.  The issue of the timeliness of his 
appeal as to these claims must be resolved prior to 
adjudicating whether new and material evidence has been 
received to reopen them.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Fourth, the RO has not developed the veteran's claim for PTSD 
in accordance with the regulations.  The claims file contains 
a diagnosis of PTSD, proffered by a private physician in 
November 2000.  The physician, James S. Howard, M.D., 
diagnosed the veteran with PTSD secondary to traumatic 
experiences the veteran encountered during his service in the 
Persian Gulf.  The RO refers to the May 2002 VA examination 
report, in which the physician diagnosed a mood disorder with 
depressive features.  The Board notes, however, that while 
the physician indicated he had reviewed the veteran's claims 
file, his review of the records reaches back only to 2000, 
after the veteran burned himself in a post-service accident.  
The physician does not refer to the Persian Gulf War 
examination report of August-September 1999, or to the 
veteran's service medical records, or to statements or 
treatment the veteran received prior to the burn accident.  
It is noted that available service personnel records confirm 
that the veteran served in the southwest Asia theatre of 
operations and one of the stressors he has identified 
includes the aftermath of scud attacks, as well as being 
under enemy fire and being in danger of being killed numerous 
times.

Finally, while the RO sent the veteran a letter notifying the 
veteran of the laws and regulations implementing the VCAA, it 
does not appear that the veteran was provided specific notice 
of what information and evidence not already of record is 
necessary to prevail in his claims.  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should send clarify whether 
the veteran intends to appeal the 
timelessness of his notice of 
disagreement to the July 1994 rating 
decision denying entitlement to service 
connection for a lower back disability, 
chronic headaches, and a right knee 
disability.  If the veteran does intent 
to appeal the issues of timeliness of the 
notice of disagreement to the July 1994 
rating decision, the RO should issue a 
statement of the case regarding the issue 
of timeliness of the notice of 
disagreement to the July 1994 rating 
decision.  The veteran should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claim reviewed by the Board.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

3.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed neck, left shoulder, and 
psychiatric conditions to include 
depression and PTSD, and his service-
connected GERD, tinea versicolour, and 
hypertension.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

4.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
neck, left shoulder, and psychiatric 
conditions to include depression and 
PTSD, and his service-connected GERD, 
tinea versicolour, and hypertension.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records for treatment accorded the 
veteran by the West Jackson Family 
Medical center in Jackson, Mississippi, 
and by Dr. Forks, of Jackson, 
Mississippi; and VAMCs in Atlanta and 
Decatur, Georgia, Fayetteville and 
Durham, North Carolina, and Jackson, 
Mississippi from the veteran's discharge 
from active service in 1994 to the 
present.  The veteran should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist him in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

5.  The RO should verify whether or not 
the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA).  If he is receiving 
disability benefits from SSA, the RO 
should request a copy of the decision 
awarding disability benefits to the 
veteran and copies of any and all medical 
evidence upon which the decision was 
based.

6.  The RO should obtain any additional 
service medical records from both of the 
veteran's periods of active service.  The 
RO should be certain to request the 
records for the veteran's enlisted and 
officer service.  In addition, the RO 
should make specific attempts to obtain 
the veteran's entire service personnel 
record.  Again, the RO must take care to 
request both enlisted and officer 
records.

7.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

8.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.

9.  The RO should further advise the 
veteran that he may submit buddy 
statements attesting to the veracity of 
his claimed stressors, particularly those 
that did not occur in conditions 
involving combat, i.e., the electrocution 
of soldiers at Fort Bragg, North Carolina 
in 1986.

10.  Whether or not the veteran responds 
to the request to further identify his 
stressors, the RO should request the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should identify the following 
incidents:

?	Exposure to general combat 
conditions, including enemy 
artillery attacks from February 
to April 1991 while assigned to A 
Company, 327th Signal Battalion 
stationed in Dhahran, Saudi 
Arabia
o	In particular, exposure to 
scud attacks which, in 
February 1991, killed 27 
soldiers
?	The accidental electrocution and 
death of soldiers at Fort Bragg, 
North Carolina in 1986.  The 
veteran may have been assigned to 
the 50th Signal Battalion.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment; copies of the veteran's 
October 2003 statement and hearing 
testimony, copy of the veteran's stressor 
statement received by the RO in February 
2001, and any further statements the RO 
receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

11.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations to determine the nature, 
extent, and etiology of his claimed neck, 
left shoulder, and psychiatric conditions 
to include depression and PTSD, and the 
nature and extent of his service-
connected GERD, tinea versicolour, and 
hypertension.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed neck, left shoulder, and 
psychiatric conditions to include 
depression and PTSD, and his 
service-connected GERD, tinea 
versicolour, and hypertension.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed neck, left shoulder, and 
psychiatric conditions to include 
depression and PTSD, and his 
service-connected GERD, tinea 
versicolour, and hypertension.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all pathology manifested 
by his claimed neck, left shoulder, 
and psychiatric conditions to 
include depression and PTSD, and his 
service-connected GERD, tinea 
versicolour, and hypertension.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neck, left shoulder, and 
psychiatric disability, to include 
arthritis, depression, and PTSD.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
diagnosed neck and left 
shoulder disability, to include 
arthritis, is the result of the 
veteran's active service, to 
include his service as a 
parachutist?
2.	Is it as likely as not that any 
diagnosed psychiatric 
disability, to include 
depression and PTSD, is the 
result of stressors the veteran 
experienced during his active 
service?

12.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a neck disability, left 
shoulder disability, and psychiatric 
disability to include depression and 
PTSD, for an initial evaluation for the 
service-connected GERD in excess of 10 
percent, and for increased evaluations 
for the service-connected tinea 
versicolour of the back, chest, and arms, 
and hypertension.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




